OPINION — AG — SAID HOUSE BILL NO. 566 REQUIRES THAT UPON RELEASE FROM PRISON A PRISONER WHO HAS SERVED HIS TERM(S) LESS CREDITS FOR GOOD CONDUCT IS RELEASED UPON THE CONDITION THAT HE REMAIN UNDER THE SUPERVISION OF THE DIVISION OF PROBATION AND PAROLE OF THE DEPARTMENT, AND HE COMPLY WITH SPECIFIED REQUIREMENTS UNTIL THE EXPIRATION OF THE FULL CALENDAR TERM(S) TO WHICH HE WAS SENTENCED. (2) THE ATTORNEY GENERAL HELD IN OPINION NO. 67-309 CITED SURPA, THAT THERE IS NO EFFECT; THAT IS, THE TWO STATUTORY PROVISIONS WERE RECONCILED, AND HOUSE BILL NO. 566 DID NOT BY IMPLICATION OR OTHERWISE REPEAL OR ABOLISH COUNTY PROBATIONS SYSTEMS. (3) THE DEFENDANT IS TO BE COMMITTED TO THE CUSTODY OF THE DEPARTMENT OF CORRECTIONS AND THE SHERIFF ORDER TO DELIVERED HIM TO THE OKLAHOMA STATE PENITENTIARY AT MCALESTER. (4) IN SECTION 20 ANY DISTINCTION ABOUT "SUSPEND IMPOSITION" AND "SUSPENDED EXECUTION" AS BEING IMPLIED BY THE PHRASE "SUSPENSION OF SENTENCE" IS UNNECESSARY SINCE THE SECTION SET OUT BOTH TERMS, RATHER THAN USING THE GENERAL PHRASE "SUSPEND SENTENCE". CITE: 22 Ohio St. 1941 992 [22-992], ARTICLE IV, SECTION 10, OPINION NO. 67-164, 22 Ohio St. 1965 Supp., 991 [22-991], 22 Ohio St. 1965 Supp., 994 [22-994], 22 Ohio St. 1965 Supp., 992 [22-992] OPINION NO. 67-309 (HUGH H. COLLUM)